Title: To Thomas Jefferson from Sarah McKean Irujo, 24 March 1802
From: Irujo, Sarah McKean
To: Jefferson, Thomas


            
              Thursday March 24th. 1802.
            Madame d’Irujo presents her respectful compliments to Mr Jefferson, & has the honor to send him by the bearer, two dozen bottles of sweet Paxarete wine, which the Chevalier has spoken of, to Mr Jefferson.
            Madame d’—. would have had the pleasure to have sent it sooner, but being disturb’d in comeing from Philadelphia; waited till it became sufficiently fine to be presented.
          